Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. 
With regards to the 35 USC 112(a) rejection, a clarification of the rejection is first necessary in view of Applicant’s Remarks on page 5 of the response. Applicant cites paragraph [0040] as providing written description for the rudders each consisting of one plate. However, in the specification, the rudders are only described as "elongated plate-shaped components" rather than as "plates." An “elongated plate-shaped component” and a “plate,” while similar, are not interchangeable terms. Therefore the specification provides support for a limitation such as “the rudder consists of a plate-shaped component” but not “the rudder consists of a plate.”  The only element in the disclosure defined as a "plate" are the "air conditioning plates" such that the claim language appears to combine the rudder and an air conditioning plate in the limitation of the rudder "consists of one plate." As seen in Figure 7 of the present application, the plate (35) is an intermediate element between the rotor (31-33) and the rudder (34) such that this interpretation of the claim is reasonable in view of the disclosure. The claims therefore lack support for “each of the N rudders consists of one plate” as previously outlined but would have support for “each of the N rudders consists of one elongated plate-shaped component.” The rejection is therefore maintained on this ground. 
With regards to the 35 USC 112(b) rejections of claims 13-25 in sections 10-14 and the 112(d) rejections in sections 15-17, the rejections are maintained in view of the after final amendment not being entered. Examiner notes that amendments filed on 2/2/2021 would overcome the 35 USC 112(b) rejections of claims 13-25 in sections 11 and 12 and the 35 USC 112(d) rejection of claim 25 in section 15-17 of the outstanding office action. However, the 35 
With respect to the 35 USC 103 rejections in view of Moller, Examiner notes that upon further analysis of the finally rejected claims, the aircraft “comprises” N rotor units, N rudders, and that the N rudders are recited as “consisting of” one plate. Moller while teaching 4 rotor units and more than 4 rudders (e.g. 8 rudders per rotor for a total of 32 rudders), appears as though it would also anticipate the claims under 35 USC 102(a)(1) and 102(a)(2) in that each of any four selected rudders of Moller (e.g. 1 rudder per rotor), is in fact formed from an individual plate since the rudder flaps are not disclosed to be formed from multiple portions. As such, while Applicant argues for an aircraft “consisting of 4 rudders” has actually claimed an aircraft having a minimum of N rudders, each formed from a single plate, wherein more than N rudders formed from a single plate can be present. Therefore, Moller actually does teach each rudder consisting of a single plate and the rejection is therefore maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Richard R. Green/Primary Examiner, Art Unit 3647